






AMENDMENT NO. 2
TO THE
TRANSITION SERVICES AGREEMENT
 


NACCO Industries, Inc. (“NACCO”) and Hyster-Yale Materials Handling, Inc.
(“Hyster-Yale”) hereby adopt this Amendment No. 2 to the Transition Services
Agreement effective as of September 28, 2012 (the “Agreement”). The terms of
this Amendment shall be effective as of July 1, 2013. Words used herein with
initial capital letters that are defined in the Agreement are used herein as so
defined.


Section 1


Schedules A and B to the Agreement are each hereby amended in their entirety to
read as follows:


“Schedule A -Transition Services To Be Performed by NACCO and Its Subsidiaries
Description of Transition Service
Monthly Fee(s)
Contact Person / Successor Contact Person*
IT operating system support services for Hyster-Yale
$500 plus a proportionate share of any third party costs incurred to separate IT
systems, including the Global Compliance Contract and the Concur Contract
Zach Vinduska



*NACCO may designate a successor contact person upon written notice to
Hyster-Yale.”


“Schedule B- Transition Services To Be Performed by Hyster-Yale
Description of Transition Service
Monthly Fee(s)
Contact Person / Successor Contact Person*
IT operating system support services for NACCO
$500 plus a proportionate share of any third party costs incurred to separate IT
systems, including the Global Compliance Contract and Concur Contract
John Bartho
Employee Benefit and HR Legal and Consulting Support
$10,000
Mary Maloney
Compensation Support
$3,500
JoAnn Morano



*Hyster-Yale may designate a successor contact person upon written notice to
NACCO.”


IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by its duly authorized officer as of the date first above written.
NACCO INDUSTRIES, INC.


By: /s/ J.C. Butler, Jr.
Name: J.C. Butler, Jr.
Title: Senior Vice-President - Finance, Treasurer and Chief Administration
Officer


HYSTER-YALE MATERIALS HANDLING, INC.


By: /s/ Charles A. Bittenbender    
Name: Charles A. Bittenbender
Title: Vice-President, General Counsel and Secretary


